DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida (JP 2009/052624A).
Regarding claim 1, Ishida discloses a long-life chain for transport comprising:

A seal chain (100, see figures 1-4) comprising:

two inner link plates (110, see figures 1-4) opposed to and spaced apart from each other;

a tubular bushing (120, see figures 1-4), opposite ends of the bushing being respectively joined to the two inner link plates;

a pin (140, see figures 1-4) rotationally inserted into the bushing;

a tubular roller (130, see figures 1-4) into which the bushing is inserted, the roller being rotationally supported by the bushing; and

two outer link plates (150, see figures 1-4) arranged to externally hold the two inner link plates in between, opposite ends of the pin being respectively joined to the two outer link plates,

wherein a recess (considered the recess containing bearing surface 111b of annular recess 111, see figures 3-4) into which an end of the roller is inserted (see figures 3-4) is formed in an inner surface of each of the inner link plates (see figures 3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP 2009/052624A) in view of Matsumoto (JP 2015/232352A).
Regarding claim 2, Ishida does not explicitly disclose wherein a retainer ring is coupled to an outer circumferential surface of the bushing, and an accommodation groove that accommodates the retainer ring is formed in an inner circumferential surface of the roller.
Matsumoto discloses a chain (11, see figures 1-4B) comprising a retainer ring (35, see figures 2-3) is coupled to an outer circumferential surface of the bushing (20, see figures 2-3), and an accommodation groove (considered the groove accommodating retaining ring 35, as shown in figures 2-3) that accommodates the retainer ring is formed in an inner circumferential surface of the roller (see figures 2-3).  
Matsumoto teaches of providing the retainer ring (35) to suppress the infiltration of foreign material between the bushing and roller, and of providing the retainer ring to prevent leakage of lubricant (see paragraph 0034 of provided machine translation).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the chain of Ishida by providing a retaining ring coupled to an outer circumferential surface of the bushing and providing an accommodation groove that accommodates the retainer ring on an inner circumferential surface of the roller, to provide a retainer ring that suppresses the infiltration of foreign material between the bushing and roller as taught by Matsumoto, and/or to provide a retainer ring to prevent leakage of lubricant as taught by Matsumoto.
Regarding claim 3, Ishida does not explicitly disclose wherein the accommodation groove is formed at a position located away from an engaged portion of the roller engaged with a sprocket.
Matsumoto discloses a chain (11, see figures 1-4B) comprising the accommodation groove (considered the groove accommodating retaining ring 35, as shown in figures 2-3) being formed at a position located away from an engaged portion (considered the outermost radial portion of roller 21) of the roller engaged with a sprocket (see figures 2-3).  
Matsumoto teaches of providing the accommodation groove and the retainer ring (35) at a position located away from an engaged portion of the roller engaged with a sprocket to suppress the infiltration of foreign material between the bushing and roller, and to prevent leakage of lubricant (see figures 2-3, and see paragraph 0034 of provided machine translation).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the chain of Ishida by providing the accommodation groove and the retainer ring at a position located away from an engaged portion of the roller engaged with a sprocket, to provide an accommodation groove and a retainer ring that suppresses the infiltration of foreign material between the bushing and roller as taught by Matsumoto, and/or to provide an accommodation groove and a retainer ring to prevent leakage of lubricant as taught by Matsumoto.
Regarding claim 4, Ishida discloses that the recess is located at the upper end of the roller (130, see figures 3-4).  Ishida does not explicitly disclose wherein at least part of the accommodation groove is located in the recess.
Matsumoto discloses a chain (11, see figures 1-4B) comprising the accommodation groove (considered the groove accommodating retaining ring 35, as shown in figures 2-3) located at the upper end of the roller (21, see figures 2-3).
Matsumoto teaches of providing the accommodation groove and the retainer ring (35) at the upper end of the roller to suppress the infiltration of foreign material between the bushing and roller, and to prevent leakage of lubricant (see figures 2-3, and see paragraph 0034 of provided machine translation).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the chain of Ishida by providing the accommodation groove and the retainer ring at the upper end of the roller, to provide an accommodation groove and a retainer ring that suppresses the infiltration of foreign material between the bushing and roller as taught by Matsumoto, and/or to provide an accommodation groove and a retainer ring to prevent leakage of lubricant as taught by Matsumoto.
With the modification above, at least part of the accommodation groove is located in the recess.

Regarding claim 5, Ishida does not explicitly disclose wherein the retainer ring is annular and has a variable inner diameter.
Matsumoto discloses a chain (11, see figures 1-4B) comprising a retaining ring (35, see figures 2-3) that is an O-ring (see paragraph 0034 of provided machine translation) and that is deformable (see paragraph 0043 of provided machine translation).
Matsumoto teaches of providing the retainer ring (35) to suppress the infiltration of foreign material between the bushing and roller, and to prevent leakage of lubricant (see figures 2-3, and see paragraph 0034 of provided machine translation).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the chain of Ishida by providing the retaining ring as an O-ring that is deformable, to provide a retainer 
With the modification above, the retainer ring is annular and has a variable inner diameter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/